                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

UNITED STATES OF AMERICA                   )
ex rel. Eric Fields,                       )
                                           )
           Plaintiff,                      )
                                           )
      v.                                   ) Case No. 4:14 CV 1321 RWS
                                           )
THE BI-STATE DEVELOPMENT                   )
AGENCY OF THE MISSOURI-                    )
ILLINOIS METROPOLITAN                      )
DISTRICT, et al.,                          )
                                           )
      Defendants.                          )


                          MEMORANDUM & ORDER

      Plaintiff-Relator Eric Fields moves for an altered or amended judgment of

my order granting summary judgment to Defendant Bi-State in this False Claims

Act Cas. [No. 230]. Fields does not identify a manifest error of law or fact that

would have created a dispute of material fact. As a result, I will deny Field’s

motion for an amended judgment.

                                 BACKGROUND

      Fields is a former employee of Defendant Bi-State Development Agency

(“Bi-State”) who claims that former CEO of Bi-State, Bob Bear, directed

employees to participate in partisan campaigns and instituted a “pay to play”

scheme in violation of the Hatch Act. Fields also claims that Defendant Bi-State
violated the Uniform Relocation Act by purchasing interest in the Meridian

Parking Garage without appraising the property first. Based on these two

underlying violations, Fields alleges that Bi-State submitted a false claim for

payment to the federal government, in violation of the False Claims Act.

      Bi-State filed three successive motions for summary judgment in this case. I

denied these motions, and Bi-State appealed both denials. U.S. ex rel. Fields v. Bi-

State Dev. Agency of the Missouri-Illinois Metro. Dist., No. 4:14 CV 1321 RWS,

2015 WL 5158398, at *15 (E.D. Mo. Sept. 2, 2015); 2016 WL 4944097, at *3

(E.D. Mo. Sept. 16, 2016). The Eighth Circuit dismissed the first appeal for lack of

jurisdiction, 829 F.3d 598, and affirmed my second ruling. 872 F.3d 872 (8th Cir.

2017), cert. denied sub nom., 138 S. Ct. 677, (2018).

      I granted Bi-State’s third motion for summary judgment, [No. 207], because

Fields did not provide evidence to demonstrate a dispute of material fact

concerning the existing and timing of Hatch Act or Uniform Relocation Act

violations. [No. 226]. In his response in opposition to summary judgment,

[No. 221], and first amended complaint, [No. 27], Fields did not cite any evidence

other than a self-serving affidavit, and he did not provide dates for the alleged

Hatch Act violations. The first amended complaint alleges that the Uniform

Relocation Act violations occurred between May and December 2010. [No. 27 at



                                            2
¶¶ 50-55]. Bi-State allegedly made false certifications to obtain federal funds

between 2006 and 2009. (No. 221 at 10-11).

      Fields now moves pursuant to Rule 59(e) for an altered or amended

judgment. He argues that I ignored Eighth Circuit precedent in Baycol Prods Litig.

V. Bayer Healthcare, 732 F.3d 869 (8th Cir 2013), and that the evidence presented

in his affidavit created a dispute of material fact. This motion is fully briefed.

                               LEGAL STANDARD

      “Rule 59(e) motions serve the limited function of correcting ‘manifest errors

of law or fact or to present newly discovered evidence.’ ” United States v. Metro.

St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006) (quoting Innovative Home

Health Care v. P. T.-O. T. Assoc. of the Black Hills, 141 F.3d 1284, 1286 (8th

Cir.1998)). A litigant cannot use Rule 59(e) motions “to introduce new evidence,

tender new legal theories, or raise arguments which could have been offered or

raised prior to entry of judgment.” Id. (quoting Innovative Home Health Care, 141

F.3d 1284, 1286). As I stated in my challenged order, summary judgment is

appropriate if the evidence, viewed in the light most favorable to the nonmoving

party, demonstrates that there is no genuine issue as to any material fact and that

the moving party is entitled to judgment as a matter of law. Lynn v. Deaconess

Med. Ctr., 160 F.3d 484, 486 (8th Cir. 1998) (citing Fed. R. Civ. P. 56(c)). The

party seeking summary judgment bears the initial responsibility of identifying the

                                             3
basis of its motion and those portions of the affidavits, pleadings, depositions,

answers to interrogatories, and admissions on file which it believes demonstrates

the absence of a genuine issue of material fact. Celotext Corp. v. Catrett, 477 U.S.

317, 323 (1986). When the moving party makes and supports such a motion, the

nonmoving party may not rest on his pleadings. Id. at 324. Instead, the nonmoving

party must produce enough evidence to support the essential elements on which he

bears the burden of proof. Id. at 324.

                                    ANALYSIS

      Fields presents two primary theories in support of his motion including (1)

that I made manifest errors of law by failing to apply “fraud-in-the-inducement”

liability explained in Baycol Prods Litig. V. Bayer Healthcare, 732 F.3d 869, and

(2) that I erred in finding that Fields presented no evidence that Bi-State violated

the Hatch Act or Relocation Act before making false certifications to the federal

government.

      I.      Fraud-in-the-Inducement

      The general elements of a False Claims Act case are “that (1) the defendant

made a claim against the United States; (2) the claim was false or fraudulent; and

(3) the defendant knew the claim was false or fraudulent.” U.S. ex rel. Raynor v.

Nat’l Rural Utilities Co-op. Fin., Corp., 690 F.3d 951, 955 (8th Cir. 2012). The

knowledge requirement can be met if a defendant acts with “actual knowledge,”

                                            4
“deliberate indifference,” or “reckless disregard” of the truth. 31 U.S.C. §

3729(b)(1)(A)(i)-(iii). The false or fraudulent requirement can be met when a

defendant “certifie[d] compliance with a statute or regulation as a condition to

government payment,” yet had knowingly failed to comply with such statute or

regulation. U.S. ex rel. Conner v. Salina Reg’l Health Ctr., Inc., 543 F.3d 1211,

1217-18 (10th Cir. 2008) (citing Shaw v. AAA Eng’g & Drafting, Inc., 213 F.3d

519, 531 (10th Cir. 2000). This certification of compliance can be express or

implied. Id; Universal Health Servs., Inc. v. United States, 136 S. Ct. 1989, 1999

(2016). Specifically, implied false certification liability can arise if omissions of

“statutory, regulatory, or contractual requirements . . . render the defendant’s

representations misleading with respect to the goods or services provided.”

Universal Health Servs., Inc. v. United States, 136 S. Ct. 1989, 1999.

      Liability under both express and implied false certification depends on

relative timing. A False Claims Act Defendant cannot omit a violation that has not

happened, or about which they do not know. And Fields presents no cases in which

False Claims Act liability arose because of statements that were made false by

future events.

      Instead, Fields argues that I have ignored fraud-in-the-inducement liability,

as described in In re Baycol Prod. Litig., 732 F.3d 869, 876. Fraud in the

inducement applies when (1) a contract is induced by fraud and (2) later claims for

                                             5
payment are submitted under the same contract. Id. Fields has presented no facts to

demonstrate that the underlying federal grants Bi-State received between 2006 and

2009 were induced by fraud. As a result, I did not err in “ignoring” Fields’ fraud-

in-the-inducement theories. He presented no evidence to show that this theory

applied to his circumstances.

      Relatedly, Fields argues that Bi-State violated the “Standard Assurances and

Penalties” clauses contained in certain certifications and assurances. Fields quotes

a section of the Standard Assurances clause that states “[t]he applicant agrees that

it is under a continuing obligation to comply with the terms and conditions of the

grant agreement or cooperative agreement with FTA issued for its project.”

[Memorandum in support of plaintiff’s motion to amend judgment, ECF No. 23

at 11]. Similarly, the Penalties Clause merely states Bi-State can be penalized for

any false, fictious or fraudulent claims. These provisions in the Certifications and

Assurances cannot broaden False Claims Act liability beyond the meaning of the

statute. Further, these statements cannot constitute a half-truth because they only

state (1) that Bi-State is under a continuing obligation to comply, and (2) what the

penalties will be for false statements. Again, Bi-State cannot omit a future

violation that it does not know about. As a result, Fields does not show that the

Standard Assurances and Penalty clauses create an issue of material fact precluding

summary judgment.

                                            6
        II.      Evidence Concerning the Timing of Hatch Act and Relocation Act

                 Violations

        Fields other arguments concern whether he provided enough evidence to

create a dispute of material fact about the timing of Hatch Act and Relocation Act

violations.

        First, Fields argues that I materially relied upon the absence of deposition

evidence, despite ordering that “only two depositions be taken . . . and den[ying]

further discovery.” [ECF No. 23 at 5]. According to Fields, he did not have

adequate time to conduct discovery.

        Fields arguments are misplaced and his facts are incorrect. The parties had a

collective 18 months to conduct discovery1, over which the parties litigated several

motions to compel, two of which I granted. Additionally, I did not limit the number

of depositions that Fields could take of Bi-State’s witnesses, nor did I deny

discovery otherwise between Bi-State and Fields during the time in question. In my

February 9, 2018 order, I granted Fields motion to compel, ordering Eager Road to

make one of its officers and an appraiser available for depositions. [No. 178]. In

the same order, I limited discovery between Eager Road and Fields. Id. However,

nothing in my order purported to limit discovery between Bi-State and Fields. Id.




1
 Discovery was available to parties between February 27, 2015 and October 12, 2015, between August 23, 2017
and November 6, 2017, and between January 8, 2018 and August 21, 2018.
                                                         7
As a result, I did not err in granting summary judgment based on a lack of time for

discovery.

      Second, Fields argues that he demonstrated personal knowledge of Hatch

Act violations through an affidavit and exhibits, and that these documents provide

“sufficient indicia of reliability and set[] forth numerous representative examples

of false claims.” [ECF No. 120 at 7].

      I granted summary judgment in this case in part because Fields had not

presented any evidence that he was coerced by Bi-State to solicit campaign

contributions. Additionally, Fields did not demonstrate any personal knowledge of

the other evidence he offered in support of alleged Hatch Act violations. In his

statement of facts opposing summary judgment, Fields cited exclusively to a self-

serving affidavit he submitted. That affidavit repeated, verbatim, a series of 10

subparagraphs allegedly showing Hatch Act violations. Fields presented these

subparagraphs without demonstrating any personal knowledge of their contents.

(See, ECF No. 222-1 at 3-5 (“Examples of the violations include: a. Loaning out

the Senior V.P. of Government Affairs to the Proposition A campaign. b. Using

campaign contributions as a selection factor for hiring the $5.9M Vandeventer

Bridge replacement team in 2009, . . .”)).

      “[A] properly supported motion for summary judgment is not defeated by

self-serving affidavits.” Frevert v. Ford Motor Co., 614 F.3d 466, 473–74 (8th Cir.

                                             8
2010) (quoting Bacon v. Hennepin County Med. Ctr., 550 F.3d 711, 716 (8th

Cir.2008)). Relatedly, “[a] plaintiff . . . must substantiate allegations with sufficient

probative evidence that would permit a finding in the plaintiff’s favor.” Davidson

& Assocs. v. Jung, 422 F.3d 630, 638 (8th Cir. 2005). Fields correctly notes that

his counsel need not “depose [his] own witnesses,” nor produce evidence in a form

admissible at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 324. However, any party

seeking to survive summary judgment must produce enough probative evidence to

demonstrate a material fact at issue. Fields self-serving affidavit—made without

personal knowledge, and repeated verbatim in his statement of facts without

reference to other underlying evidence—did not demonstrate a material fact at

issue.

         Fields may have met this burden if he had cited to exhibits in his statement

of facts. He did not. Instead, Fields cited exhibits in his affidavit, without page

number or other helpful identifiers. His affidavit in turn was cited in his statement

of facts, which was cited in his memorandum in opposition. It is not my

“responsibility ‘to conduct a fishing expedition of plaintiff’s affidavit or any other

record evidence in order to support the assertions made in [his] response.’ ”

Coleman v. Blue Cross Blue Shield of Kansas, Inc., 287 F. App’x 631, 635 (10th

Cir. 2008) (quoting Coleman v. Blue Cross Blue Shield of Kan., 487 F. Supp. 2d

1225, 1237 (D. Kan. 2007)). Fields, as much as any other litigant must follow the

                                              9
Local Rules and set forth matters in dispute “with specific references to portions of

the record, where available, upon which the opposing party relies.” Local Rule 7 -

4.01. After Bi-State supported its motion for summary judgment, Fields failed to

cite any probative evidence—in either his statement of facts or his memorandum in

opposition—beyond his self-serving affidavit. As a result, I did not err in granting

summary judgment.

      Accordingly,

      IT IS HEREBY ORDERED Fields motion for an altered or amended

judgment, [No. 229], is DENIED.



                                                 ________________________________
                                                 RODNEY W. SIPPEL
                                                 UNITED STATES DISTRICT JUDGE
Dated this 23rd day of July, 2019.




                                            10
